I concur in the conclusions reached in the opinion of Mr. Justice Pope. While it is true, in a case of this kind, the Court cannot review the findings of fact by the Circuit Court, yet if such findings are based upon or influenced by some error of law, the judgment based upon such finding is reversible for error of law. The *Page 531 
conclusion of the Circuit Court that the heirs at law of Naomi Holden were in actual and exclusive possession of the land at the time of the rendition of the judgment against William Holden, as administrator, was not based wholly upon the evidence, but was necessarily influenced by his view (1) that William Holden was not the administrator of Naomi Holden, and (2) that the burden of proof rested on the defendants to show that the heirs at law were not in the actual and exclusive possession of said land. I concur in the view of Mr. Justice Pope, that it was error of law for the Circuit Court to reverse the finding of the master, that William Holden was duly appointed as administrator of Naomi Holden. Entertaining the view that William Holden was not the administrator, it was natural for the Circuit Court to conclude that the master was in error in holding that William Holden was in possession as administrator. In my opinion, also, the Circuit Court erred as matter of law in holding that the burden of proof was upon the defendants to show that the heirs at law of Naomi Holden were not in the actual and exclusive possession at the rendition of the judgment. It is true, that when plaintiffs showed a common source of title in Naomi Holden, and that they were her heirs at law, this cast the burden upon the defendants; but when it appeared that defendants were in possession as purchasers at a sale under a judgment against the administrator of Naomi Holden, this was a valid defense, unless plaintiffs should show that at the rendition of such judgment, they were in exclusive and actual possession as heirs at law, and so were not bound by the judgment. Ordinarily, a sale of land of an intestate under judgment against the administrator carries the title of the heirs at law. An exception to this rule is where the heirs at law are in the actual and exclusive possession at the rendition of the judgment and the sale. But to avail themselves of this exception, plaintiffs must show the facts upon which the exception is based as against purchasers in possession.